 



EXECUTION VERSION



SEVENTH AMENDMENT TO
LOAN AND SERVICING AGREEMENT
(Golub Capital BDC Funding LLC)

 

THIS SEVENTH AMENDMENT TO LOAN AND SERVICING AGREEMENT, dated as of March 8,
2013 (this “Amendment”), is entered into by and among GOLUB CAPITAL BDC Funding
LLC, as the Borrower (the “Borrower”), GOLUB CAPITAL BDC, INC., as the
Transferor and the Servicer, the Institutional Lender identified on the
signature pages hereto, WELLS FARGO BANK, N.A., as the Collateral Agent, the
Account Bank and the Collateral Custodian, and WELLS FARGO SECURITIES, LLC, as
the Administrative Agent (in such capacity, the “Administrative Agent”).

 

R E C I T A L S

 

WHEREAS, the above-named parties have entered into that certain Loan and
Servicing Agreement, dated as of July 21, 2011 (as amended, supplemented or
otherwise modified from time to time, the “Agreement”), by and among the
Borrower, the Transferor, the Servicer, each of the Conduit Lenders and
Institutional Lenders from time to time party thereto, each of the Lender Agents
from time to time party thereto, and the Collateral Agent, the Account Bank and
the Collateral Custodian;

 

WHEREAS, pursuant to and in accordance with Section 11.01 of the Agreement, the
parties hereto desire to amend the Agreement in certain respects as provided
herein;

 

NOW, THEREFORE, based upon the above Recitals, the mutual premises and
agreements contained herein and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the undersigned,
intending to be legally bound, hereby agree as follows:

 

SECTION 1. Definitions.

 

Each capitalized term used but not defined herein has the meaning ascribed
thereto in the Agreement.

 

SECTION 2. Amendment.

 

2.1 The definition of “Adjusted Borrowing Value” in Section 1.01 of the
Agreement shall be amended and restated in its entirety as follows:

 

““Adjusted Borrowing Value” means for any Eligible Loan Asset, for any date of
determination, an amount equal to the lowest of: (i) the Outstanding Balance of
such Eligible Loan Asset at such time, (ii) the Advance Date Assigned Value of
such Eligible Loan Asset multiplied by the Outstanding Balance of such Eligible
Loan Asset at such time and (iii) the Assigned Value of such Eligible Loan Asset
at such time multiplied by the Outstanding Balance of such Eligible Loan Asset
at such time; provided that the parties hereby agree that the Adjusted Borrowing
Value of any Loan Asset that is no longer an Eligible Loan Asset shall be zero.
Amounts in excess of (a) $12,500,000 with respect to each of any two (2)
Obligors (including any Affiliate thereof), (b) $10,000,000 with respect to each
of any two (2) additional Obligors (including any Affiliate thereof) and (c)
$8,500,000 in all other instances shall not be included in the Adjusted
Borrowing Value of the applicable Eligible Loan Assets.”

 

 

 



 

2.2 The definition of “Maximum Facility Amount” in Section 1.01 of the Agreement
shall be amended and restated in its entirety as follows:

 

““Maximum Facility Amount” means the aggregate Commitments as then in effect,
which amount shall not exceed $100,000,000; provided that at all times after the
Reinvestment Period, the Maximum Facility Amount shall mean the aggregate
Advances Outstanding at such time.”

 

2.3 The definition of “Minimum Equity Amount” in Section 1.01 of the Agreement
shall be amended and restated in its entirety as follows:

 

““Minimum Equity Amount” means, as of any date of determination, an amount equal
to the greater of (a) $32,500,000 and (b) the sum of the Adjusted Borrowing
Value of all Eligible Loan Assets of the three largest Obligors included in the
Collateral Portfolio.”

 

2.4 Section 2.09 of the Agreement is hereby amended and restated in its entirety
as follows:

 

“Section 2.09 Non-Usage Fee.

 

The Borrower shall pay, in accordance with Section 2.04, pro rata to each Lender
(either directly or through the applicable Lender Agent), a non-usage fee (the
“Non-Usage Fee”) payable in arrears for each Remittance Period, equal to the sum
of the products for each day during such Remittance Period of (i) one divided by
360, (ii) the applicable Non-Usage Fee Rate (as defined below), and (iii) the
aggregate Commitments minus the Advances Outstanding on such day (such amount,
the “Unused Portion”). The Non-Usage Fee Rate (the “Non-Usage Fee Rate”) shall
be equal to:

 

(a) for the period from (and including) the Closing Date through (and excluding)
the six month anniversary thereof, 0.50%;

 

(b) thereafter, until December 13, 2012, except as provided in clauses (c), (d)
and (e) below, (i) 0.50% on any Unused Portion up to or equal to the first
$30,000,000 of such Unused Portion and (ii) 2.00% on any Unused Portion in
excess of the first $30,000,000;

 

(c) for the period from (and including) February 14, 2012 through (and
excluding) April 14, 2012, 0.50%;

 

(d) for the period from (and including) May 15, 2012 through (and excluding)
July 15, 2012, 0.50%;

 



2

 

 

(e) for the period from (and including) October 21, 2012 through and including
December 12, 2012, 0.50%; and

 

(f) from (and including) December 13, 2012 and thereafter, except as provided in
clauses (1) and (2) below, (i) 0.50% on any Unused Portion up to or equal to the
first $40,000,000 of such Unused Portion and (ii) 2.00% on any Unused Portion in
excess of the first $40,000,000

 

(1) for the period from (and including) December 13, 2012 through (and
excluding) January 28, 2013, 0.50%, and

 

(2) from (and including) January 28, 2013 through (and excluding) March 8, 2013,
(i) 0.50% on any Unused Portion up to or equal to the first $60,000,000 of such
Unused Portion and (ii) 2.00% on any Unused Portion in excess of the first
$60,000,000; provided that for the period from (and including) December 8, 2012
through (and excluding) March 8, 2013, the Borrower shall only be required to
pay the accrued Non-Usage Fees to the extent such fees exceed $125,000 (i.e.,
the Borrower shall be entitled a one-time credit towards such fees in the amount
of $125,000).”

 

2.5 Where it appears on the cover page and Annex A of the Agreement
“$150,000,000” is hereby replaced by “$100,000,000”.

 

SECTION 3. Agreement in Full Force and Effect as Amended.

 

Except as specifically amended hereby, all provisions of the Agreement shall
remain in full force and effect. This Amendment shall not be deemed to expressly
or impliedly waive, amend or supplement any provision of the Agreement other
than as expressly set forth herein and shall not constitute a novation of the
Agreement.

 

SECTION 4. Representations and Warranties.

 

The Borrower hereby represents and warrants as of the date of this Amendment as
follows:

 

(a) this Amendment has been duly executed and delivered by it;

 

(b) this Amendment constitutes its legal, valid and binding obligation,
enforceable against it in accordance with its terms, except as enforceability
may be limited by applicable bankruptcy, insolvency, reorganization, moratorium
or similar laws affecting the enforcement of creditors’ rights generally or by
general principles of equity; and

 

(c) there is no Event of Default, Unmatured Event of Default, or Servicer
Termination Event that is continuing or would result from entering into this
Amendment.

 

3

 

 



SECTION 5. Conditions to Effectiveness.

 

The effectiveness of this Amendment is subject to receipt by the Administrative
Agent of executed counterparts (or other evidence of execution, including
facsimile signatures, satisfactory to the Administrative Agent) of this
Amendment.

 

SECTION 6. Miscellaneous.

 

(a) This Amendment may be executed in any number of counterparts (including by
facsimile), and by the different parties hereto on the same or separate
counterparts, each of which shall be deemed to be an original instrument but all
of which together shall constitute one and the same agreement.

 

(b) The descriptive headings of the various sections of this Amendment are
inserted for convenience of reference only and shall not be deemed to affect the
meaning or construction of any of the provisions hereof.

 

(c) This Amendment may not be amended or otherwise modified except as provided
in the Agreement.

 

(d) The failure or unenforceability of any provision hereof shall not affect the
other provisions of this Amendment.

 

(e) Whenever the context and construction so require, all words used in the
singular number herein shall be deemed to have been used in the plural, and vice
versa, and the masculine gender shall include the feminine and neuter and the
neuter shall include the masculine and feminine.

 

(f) This Amendment represents the final agreement between the parties only with
respect to the subject matter expressly covered hereby and may not be
contradicted by evidence of prior, contemporaneous or subsequent oral agreements
between the parties. There are no unwritten oral agreements between the parties.

 

(g) THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES UNDER THIS
AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF NEW YORK.

 

[Remainder of Page Intentionally Left Blank]

 

4

 

 



IN WITNESS WHEREOF, the undersigned have caused this Amendment to be executed by
their respective officers thereunto duly authorized, as of the date first
written above.

 



BORROWER: GOLUB CAPITAL BDC FUNDING LLC       By:  /s/ Ross Teune     Name: Ross
Teune     Title: Chief Financial Officer

 

 

THE TRANSFEROR AND SERVICER: GOLUB CAPITAL BDC, INC.       By:  /s/ Ross Teune  
  Name: Ross Teune     Title: Chief Financial Officer

 

 

THE COLLATERAL AGENT, ACCOUNT
BANK AND COLLATERAL CUSTODIAN: WELLS FARGO BANK, N.A.       By:  /s/ Michael
Roth     Name: Michael Roth     Title: Vice President

 

[Signatures Continue on the Following Page]

 

 

 S-1Seventh Amendment to LSA

 



 

ADMINISTRATIVE AGENT: WELLS FARGO SECURITIES, LLC       By:  /s/ Matt Jensen    
Name: Matt Jensen, CFA     Title: Vice President

 

 

THE INSTITUTIONAL LENDER: WELLS FARGO BANK, N.A.       By:  /s/ Kevin Sunday    
Name: Kevin Sunday     Title: Director

 



 S-2Seventh Amendment to LSA

